By the Court,

Sutherland, J.
Where, in the laying out of a road by commissioners, a single line is run, it must be intended to be the centre of the road, unless something appears on the record of the commissioners to show that such was not their intention ; and whereas in this case the quantity of land which the road will take from each proprietor overwhose land *311it passes is specified, the width of the road is ascertained by a simple calculation. The case of Herrick v. Stover 5 Wendell, 580, is in point, and shows that the survey was sufficiently specific, to enable the commissioners to locate the road. The demurrer is therefore well taken, and the plaintiffs must have judgment upon the demurrer, and a peremptory mandamus must issue.